[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                       DECEMBER 4, 2007
                               Nos. 06-12615 and 06-13006
                                                                       THOMAS K. KAHN
                                                                            CLERK

                         D. C. Docket No. 05-22551-CV-KMM

KATHRYN BARRY,
THOMAS W. LESLIE,

                                                           Plaintiffs-Appellants,

                                            versus

CARNIVAL CORPORATION,
a Panamanian corporation,
a.k.a. Carnival,
d.b.a. Carnival Cruise Lines, Inc.,

                                                           Defendant-Appellee.


                     Appeals from the United States District Court
                         for the Southern District of Florida


                                    (December 4, 2007)

Before DUBINA and KRAVITCH, Circuit Judges, and COOGLER,* District
Judge.
_______________________
*Honorable L. Scott Coogler, United States District Judge for the Northern District of Alabama,
sitting by designation.
PER CURIAM:

      This appeal is from a district court’s grant of a motion to dismiss based on

standing, in an action brought for declaratory relief pursuant to 28 U.S.C. § 2201

and for injunctive relief pursuant to Fed. R. Civ. P. 57. The plaintiffs, Kathryn

Barry and Thomas Leslie, sought a declaration from the district court that

defendant Carnival Corporation’s (“Carnival”) forum selection clause, which is on

all of Carnival’s ticket contracts is invalid.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s judgment of dismissal based on

issue preclusion. See Christo v. Padgett, 223 F.3d 1324, 1339-40 (11th Cir.

2000).

      AFFIRMED.




                                            2